Exhibit 10.2

Purchase orders Financing loan main items

 

Borrower: Weifang Lakeland Safety Products Co., Ltd. Lender: Bank of China,
Anqiu Branch   Both parties agree that this contract is based on both sides for
the development of friendly, mutual cooperation, voluntary, equality and the
principle of good faith.

 

Loan borrowing main clause as below:

Article 1. Amount of purchase order loan: USD $720,000. Article 2. Life of loan:
12 months - beginning August 12, 2013 and ending August 11, 2014. Article 3.
Purpose of loan: Material purchase.   Borrower cannot change the loan purpose
without the approval from the lender. Article 4. Interest rate of loan and
calculation.   Yearly interest amount: USD $47,520;   Effective per annum
interest rate: 6.6%;   Interest payment will be made at 6 months and at the end
of the loan.   If borrower fails to repay the principal and interest before the
due date, or fails to use the loan for purposes as agreed in this contract, the
lender shall be entitled to collect default interest pursuant to the relevant
rules. Article 5. Repayment of loan   The borrower is required to open an
account with the Lender;   The account name is: Weifang Lakeland Safety Products
Co., Ltd;   Borrower to deposit sufficient money for repayment before each due
date.

 

 

 



 

